Exhibit 10.39

 

2011 Stock Incentive Plan

of Honeywell International Inc. and its Affiliates

 

Stock Option Award Agreement

 

STOCK OPTION AWARD AGREEMENT made in Morris Township, New Jersey, as of the
[DATE] (the “Date of Grant”), between Honeywell International Inc. (the
“Company”) and __________________ (the “Employee”).

 

1.Grant of Option. The Company has granted you an Option to purchase ________
Shares of Common Stock, subject to the provisions of this Agreement and the 2011
Stock Incentive Plan for Employees of Honeywell International Inc. and its
Affiliates (the “Plan”). This Option is a nonqualified Option.    2.Exercise
Price. The purchase price of the Shares covered by the Option will be _____ per
Share.    3.Vesting. Except in the event of your death or Disability or the
occurrence of a Change in Control, the Option will become exercisable as
follows: [DESCRIBE VESTING PROVISIONS CONSISTENT WITH THE PLAN].    4.Term of
Option. The Option must be exercised prior to the close of the New York Stock
Exchange (“NYSE”) on [EXPIRATION DATE], subject to earlier termination or
cancellation as provided below. If the NYSE is not open for business on the
expiration date specified, the Option will expire at the close of the NYSE on
the business day immediately preceding [EXPIRATION DATE].    5.Payment of
Exercise Price. You may pay the Exercise Price by cash, certified check, bank
draft, wire transfer, postal or express money order, or any other alternative
method specified in the Plan and expressly approved by the Committee.
Notwithstanding the foregoing, you may not tender any form of payment that the
Committee determines, in its sole and absolute discretion, could violate any law
or regulation.    6.Exercise of Option. Subject to the terms and conditions of
this Agreement, the Option may be exercised by contacting the Honeywell Stock
Option Service Center, managed by Morgan Stanley Smith Barney, by telephone at
1-888-723-3391 or 1-210-677-3660, or on the internet at www.benefitaccess.com.
If the Option is exercised after your death, the Company will deliver Shares
only after the Committee has determined that the person exercising the Option is
the duly appointed executor or administrator of your estate or the person to
whom the Option has been transferred by your will or by the applicable laws of
descent and distribution.

 



7.Termination, Retirement, Disability or Death. The Option will vest and remain
exercisable as follows:

 

Event   Vesting   Exercise Death   Immediate vesting as of death.   Expires
earlier of (i) original expiration date, or (ii) 3 years after death.          
Disability   Immediate vesting as of incurrence of Disability.   Expires earlier
of (i) original expiration date, or (ii) 3 years after Disability.          
Full Retirement (Termination of Employment on or after age 60 and 10 Years of
Service)   Unvested Awards forfeited as of Full Retirement.   Expires earlier of
(i) original expiration date, or (ii) 3 years after retirement.           Early
Retirement (Termination of Employment on or after age 55 and 10 Years of
Service)   Unvested Awards forfeited as of Early Retirement.   Expires earlier
of (i) original expiration date, or (ii) 3 years after retirement.          
Voluntary termination   Unvested Awards forfeited as of Termination of
Employment.   Expires earlier of (i) original expiration date, or (ii) 30 days
after termination.           Involuntary termination not for Cause   Unvested
Awards forfeited as of Termination of Employment.   Expires earlier of (i)
original expiration date, or (ii) 1 year after termination.          
Involuntary termination for Cause   Unvested Awards forfeited as of Termination
of Employment.   Vested Awards immediately cancelled.

 

Except as expressly provided herein, all rights hereunder shall cease to accrue,
and you will forfeit the unvested portion of this Award and all rights to
continue vesting in the Award as of your Termination of Employment. Further, you
will not be entitled to receive additional awards hereunder after your
Termination of Employment.

 

8.Change in Control. In the event of a Change in Control, any portion of the
Option that has not vested as of the date of Change in Control will immediately
become exercisable in full.    9.Withholdings. The Company or your local
employer shall have the power and the right to deduct or withhold, or require
you to remit to the Company or your local employer, an amount sufficient to
satisfy taxes imposed under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gain
taxes, transfer taxes, and social security contributions, and National Insurance
Contributions, that are required by law to be withheld with respect to the grant
of the Option, any exercise of the your rights under this Agreement, the sale of
Shares acquired from the exercise of the Option, and/or payment of dividends on
Shares acquired pursuant to the Option.

2



10.Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution or except as
permitted by the Committee and as specified in the Plan.    11.Requirements for
and Forfeiture of Award.

 

a.General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 11 and in any other
agreement that governs your noncompetition with Honeywell, your nonsolicitation
of Honeywell’s employees, customers, suppliers, business partners and vendors,
and/or your conduct with respect to Honeywell’s trade secrets and proprietary
and confidential information. For purposes of this Section 11, the term
“Honeywell” is defined as Honeywell International Inc. (a Delaware corporation
having a place of business at Columbia Road and Park Avenue, Morris Township,
Morris County, New Jersey), its predecessors, designees and successors, as well
as its past, present and future operating companies, divisions, subsidiaries,
affiliates and other business units, including businesses acquired by purchase
of assets, stock, merger or otherwise.     b.Remedies.

 

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 11.b.2. of this Agreement shall apply if, from the Award Date until
the date that is twenty-four (24) months after your Termination of Employment
for any reason, you (i) enter into an employment, consultation or similar
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which Honeywell is engaged if the business is
competitive (in the sole judgment of the Committee) with Honeywell and the
Committee has not approved the agreement or arrangement in writing, or (ii) make
any statement, publicly or privately (other than to your spouse and legal
advisors), which would be disparaging (as defined below) to Honeywell or its
businesses, products, strategies, prospects, condition, or reputation or that of
its directors, employees, officers or members; provided, however, that nothing
shall preclude you from making any statement in good faith which is required by
any applicable law or regulation or the order of a court or other governmental
body.       For purposes of this subsection 11.b.1, the term “disparaging” shall
mean any statement or representation (whether oral or written and whether true
or untrue) which, directly or by implication, tends to create a negative,
adverse, or derogatory impression about the subject of the statement or
representation or which is intended to harm the reputation of the subject of the
statement or representation.     2.In addition to the relief described in any
other agreement that governs your noncompetition with Honeywell, your
nonsolicitation of Honeywell’s employees, customers, suppliers, business
partners and vendors, and/or your conduct with respect to Honeywell’s trade
secrets and proprietary and confidential information, if the Committee
determines, in its sole judgment, that you have

3



violated the terms of any such agreement or you have engaged in an act that
violates subsection 11.b.1. of this Agreement, (i) any portion of the Option you
have not exercised (whether vested or unvested) shall immediately be cancelled,
and you shall forfeit any rights you have with respect to the Option as of the
date of the Committee’s determination, and (ii) you shall immediately deliver to
the Company Shares equal in value to the gross amount of any profit you realized
upon an exercise of the Option during the period beginning twelve (12) months
prior to your Termination of Employment and ending on the date of the
Committee’s determination.     3.Notwithstanding anything in the Plan or this
Agreement to the contrary, you acknowledge that the Company may be entitled or
required by law, Company policy or the requirements of an exchange on which the
Shares are listed for trading, to recoup compensation paid to you pursuant to
the Plan, and you agree to comply with any Company request or demand for
recoupment.

 

12.Adjustments. Any adjustments to the Option will be governed by Section 5.3 of
the Plan.    13.Restrictions on Exercise. Exercise of the Option is subject to
the conditions that, to the extent required at the time of exercise, (i) the
Shares covered by the Option will be duly listed, upon official notice of
issuance, upon the NYSE, and (ii) a Registration Statement under the Securities
Act of 1933 with respect to the Shares will be effective. The Company will not
be required to deliver any Common Stock until all applicable federal and state
laws and regulations have been complied with and all legal matters in connection
with the issuance and delivery of the Shares have been approved by counsel of
the Company.    14.Disposition of Securities. By accepting the Award, you
acknowledge that you have read and understand the Company’s policy, and are
aware of and understand your obligations under U.S. federal securities laws in
respect of trading in the Company’s securities, and you agree not to use the
Company’s “cashless exercise” program (or any successor program) at any time
when you possess material nonpublic information with respect to the Company or
when using the program would otherwise result in a violation of securities law.
The Company will have the right to recover, or receive reimbursement for, any
compensation or profit realized on the exercise of the Option or by the
disposition of Shares received upon exercise of the Option to the extent that
the Company has a right of recovery or reimbursement under applicable securities
laws.    15.Plan Terms Govern. The exercise of the Option, the disposition of
any Shares received upon exercise of the Option, and the treatment of any gain
on the disposition of these Shares are subject to the terms of the Plan and any
rules that the Committee may prescribe. The Plan document, as may be amended
from time to time, is incorporated into this Agreement. Capitalized terms used
in this Agreement have the meaning set forth in the Plan, unless otherwise
stated in this Agreement. In the event of any conflict between the terms of the
Plan and the terms of this Agreement, the Plan will control unless otherwise
stated in this Agreement. By accepting the Award, you acknowledge receipt of the
Plan and the prospectus, as in effect on the date of this Agreement.

4



16.Personal Data.     a.By entering into this Agreement, and as a condition of
the grant of the Option, you expressly consent to the collection, use, and
transfer of personal data as described in this Section to the full extent
permitted by and in full compliance with applicable law.     b.You understand
that your local employer holds, by means of an automated data file, certain
personal information about you, including, but not limited to, name, home
address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all options or other entitlement to shares awarded, canceled, exercised,
vested, unvested, or outstanding in your favor, for the purpose of managing and
administering the Plan (“Data”).     c.You further understand that part or all
of your Data may be also held by the Company or its Affiliates, pursuant to a
transfer made in the past with your consent, in respect of any previous grant of
options or awards, which was made for the same purposes of managing and
administering of previous award/incentive plans, or for other purposes.    
d.You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).     e.You understand that the Company or its Affiliates, as well
as the Data Recipients, are or may be located in your country of residence or
elsewhere, such as the United States. You authorize the Company or its
Affiliates, as well as the Data Recipients, to receive, possess, use, retain,
and transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf, to a broker or third
party with whom the Shares may be deposited.     f.You understand that you may
show your opposition to the processing and transfer of your Data, and, may at
any time, review the Data, request that any necessary amendments be made to it,
or withdraw your consent herein in writing by contacting the Company. You
further understand that withdrawing consent may affect your ability to
participate in the Plan.     17. Discretionary Nature and Acceptance of Award.
By accepting this Award, you agree to be bound by the terms of this Agreement
and acknowledge that:     a.The Company (and not your local employer) is
granting your Option. Furthermore, this Agreement is not derived from any
preexisting labor relationship between you and the Company, but rather from a
mercantile relationship.

5



b.The Company may administer the Plan from outside your country of residence and
United States law will govern all options granted under the Plan.     c.Benefits
and rights provided under the Plan are wholly discretionary and, although
provided by the Company, do not constitute regular or periodic payments.    
d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the termination of employment with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.     e.The grant of the Option hereunder, and any
future grant of an option under the Plan, is entirely voluntary, and at the
complete discretion of the Company. Neither the grant of the Option nor any
future grant by the Company will be deemed to create any obligation to make any
future grants, whether or not such a reservation is explicitly stated at the
time of such a grant. The Company has the right, at any time and/or on an annual
basis, to amend, suspend or terminate the Plan; provided, however, that no such
amendment, suspension, or termination will adversely affect your rights
hereunder.     f.The Plan will not be deemed to constitute, and will not be
construed by you to constitute, part of the terms and conditions of employment.
Neither the Company nor your local employer will incur any liability of any kind
to you as a result of any change or amendment, or any cancellation, of the Plan
at any time.     g.Participation in the Plan will not be deemed to constitute,
and will not be deemed by you to constitute, an employment or labor relationship
of any kind with the Company.

 

18.Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of the Option. You have no rights as
a shareowner of the Company pursuant to the Option until Shares are actually
delivered you.    19.Incorporation of Other Agreements. This Agreement and the
Plan constitute the entire understanding between you and the Company regarding
the Option. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Option.

6



20.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.    21.Governing Law. The Plan, this
Agreement, and all determinations made and actions taken under the Plan or this
Agreement shall be governed by the internal substantive laws, and not the choice
of law rules, of the State of Delaware and construed accordingly, to the extent
not superseded by applicable federal law.    22.Acknowledgements. By accepting
this Agreement, you agree to the following: (i) you have carefully read, fully
understand and agree to all of the terms and conditions described in this
Agreement, the Plan, the Plan’s prospectus and all accompanying documentation;
and (ii) you understand and agree that this Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Option, and
that any prior agreements, commitments or negotiations concerning the Option are
replaced and superseded.    23.Award Acceptance. To retain this Award, you must
accept it by signing the Agreement below and, by signing this Agreement, you
will be deemed to consent to the application of the terms and conditions set
forth in this Agreement and the Plan. If you do not wish to accept this Award,
you must contact Honeywell International Inc., Executive Compensation/AB-1D, 101
Columbia Road, Morristown, New Jersey 07962 in writing within thirty (30) days
of the Award Date.

 

  I Accept:                       Signature Date     

7